Per curiam.
This appeal is from a judgment dismissing the counterclaim of a resident noncustodial parent to change the custody of minor children or in the alternative modify the visitation rights given him in the previous divorce decree. Appellee is the nonresident legal custodian who had filed a writ of habeas corpus to recover possession of the children. After being served with the counterclaim, the appellee dismissed her habeas petition. We affirm. *87Matthews v. Matthews, 238 Ga. 201 (232 SE2d 76) (1977).
Submitted January 12,1979 —
Decided February 6, 1979.
Novy & Rumsey, Eugene Novy, Penelope W. Rumsey, for appellant.
Somers & Altenbach, Marvin M. Rice, John W. Gibson, for appellee.

Judgment affirmed.


All the Justices concur.